Citation Nr: 1504764	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on military sexual assault (MST).

2.  Entitlement to service connection for hearing loss, also claimed as broken right ear drum.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Although the Veteran and the RO characterized his claim as one for PTSD, all currently diagnosed mental health disorders, including depressive disorder not otherwise specified (NOS), are contemplated by this claim.

The Veteran testified at a Board hearing via videoconference from the RO in February 2014; a transcript is contained in the Virtual VA claims processing system, along with VA treatment records.  The Veteran submitted additional evidence in February 2014, along with a waiver of review of such evidence by the agency of original jurisdiction (AOJ), allowing the Board to review such evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current hearing loss disability or residuals of broken right ear drum.

2.  Tinnitus has not been present continuously since service or one year after service, and the current disability has not been linked to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss or residuals of broken right ear drum are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2014).  

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA provided the Veteran with full notice of the requirements to substantiate his service connection claims in February 2011, prior to the initial adjudication.  Further, the 2014 Board hearing focused on the elements necessary to substantiate the claims.  The Veterans Law Judge asked questions to obtain pertinent evidence, including the nature and timing of the Veteran's symptoms and in-service events.  The Veteran and his representative also demonstrated actual knowledge of the required elements for service connection, presenting evidence and arguments to show that his condition had its onset during and was related to service.  

All pertinent, available medical evidence has been obtained, including service records and post-service VA records.  The paper claims file and all pertinent records in VA's electronic processing systems have been reviewed and considered.  

The Veteran was provided VA examinations in May 2011 for his claimed hearing loss, ruptured ear drum, and tinnitus.  Both examiners clarified current diagnoses based on all pertinent evidence, and the audiology examiner offered negative nexus opinions supported by reasoning based on pertinent evidence.  The Veteran's representative argued during the February 2014 hearing that the examiner's opinion was insufficient because it did not consider the Veteran's testimony of noticeable hearing shifts or changes during service.  Nevertheless, the evidence does not show a current hearing loss disability, so any possible defects in the nexus opinion are moot.  There is no argument or indication that the Veteran's hearing has worsened since the VA examination, or that testing at that time was inadequate, so as to require another VA examination.  Moreover, the VA examiner did consider the Veteran's reports of hazardous noise exposure in service together with objective hearing testing, which is more probative than the Veteran's subjective reports of noticeable hearing changes between entrance and exit.  Although the examiner did not mention the reports of ringing in the ears since service in the opinion section, to the extent that the Veteran claims to have had tinnitus since service, he is not credible based on review of all available evidence, as discussed below.  Therefore, the examiner's reasoning is consistent with the Board's credibility findings herein and is adequate.  Another VA examination or medical opinion is unnecessary.  

In sum, VA satisfied its duties to inform and assist, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  No additional notice or assistance would be reasonably likely to aid in substantiating the claims decided herein.  The Veteran has had ample opportunity to participate in the adjudication, and no prejudice has been alleged or shown due to any possible defects.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 C.F.R. § 3.303(d).  

VA considers sensorineural hearing loss and tinnitus to be organic diseases of the nervous system; therefore, they will be service connected on a presumptive basis as a chronic disability if they manifested to a compensable degree within one year after active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Additionally, a nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection generally requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran is competent to diagnose tinnitus, as this is readily observable by laypersons.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also competent to report his observable symptoms and history, including difficulty hearing and ringing in the ears since service, and such reports must be considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent, however, to diagnose a hearing loss disability because such a diagnosis requires objective testing and medical expertise for interpretation.  Id.

With regard to current disability, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

Here, the May 2011 VA audiology examiner recorded pure tone thresholds from 15 to 30 decibels, with thresholds in the left ear of 25 decibels at 3000 Hertz and 30 decibels at 4000 Hertz, and in the right ear of 25 decibels at 4000 Hertz.  Although these results showed some hearing impairment, they do not meet the criteria for a VA disability.  See id.; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (auditory thresholds higher than 20 decibels indicate some degree of hearing loss).  Speech recognition scores were 94 percent in the left ear and 98 percent in the right ear, which also do not meet the VA disability criteria.  Although the Veteran's representative asserted during the February 2014 hearing that the May 2011 VA examination findings would have supported at least a 0 percent disability rating if service connection had been granted, this is simply not true.  See 38 C.F.R §§ 3.385 (defining hearing loss disability), 4.85 (criteria for rating hearing loss disabilities).

During a May 2011 VA examination on the same date (authored by a different examiner) regarding the nose, sinus, pharynx, and larynx, the Veteran reported currently feeling air coming through his right ear whenever he blows his nose, but no  bleeding from the right ear.  The examiner recorded that there was no evidence of old perforation of the right ear drum, and the left ear drum was also normal, upon physical examination.  There was no diagnosis regarding the right ear drum.  

Despite the clear findings in these examination reports, the Veteran asserted in several May 2011 statements that the VA examiner told him he had ear damage and current hearing loss due to a ruptured right ear drum.  The VA examination report is more probative because it was based on objective findings, and the examiner did not have an incentive or bias to supply information to substantiate the Veteran's claim.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a witness's interest in the outcome may affect the credibility of testimony and may be considered together with other evidence).  As such, the Veteran is not credible in this regard and these statements are rejected.  

Accordingly, there is no current hearing loss disability or residuals of a broken right ear drum.  There is no argument or indication that the Veteran's hearing has worsened since the 2011 VA examination, and there are no other hearing tests to suggest a current disability.  Service connection cannot be awarded where a current disability is not shown at during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

There does, however, appear to be a current disability of tinnitus because the Veteran is competent to diagnose this disability.  Charles, 16 Vet. App. at 374.  He reported current constant tinnitus in the May 2011 VA audiology examination, and he reported more or less constant current tinnitus in statements in May 2011 and during the February 2014 hearing.  There are no contrary statements in this regard. 

In contrast, there are multiple inconsistent statements regarding the nature and timing of the Veteran's asserted injury to the right ear drum during service and observable symptoms of hearing loss and tinnitus, as well as other major inconsistencies that cast doubt on the Veteran's credibility for his claims in general.  Although the claims for hearing loss and ruptured right ear drum must be denied due to lack of a current disability, the Veteran's assertions as to these claimed disabilities are intertwined with his statements as to the cause and timing of his tinnitus.  Therefore, evidence regarding all three conditions is presented.  After weighing all available evidence, the Veteran is not credible with regard to having a ruptured ear drum or continuous hearing loss or tinnitus symptoms since service.  

Specifically, the Veteran reported during the May 2011 VA examination for the nose and ear drum that he injured his nose and sustained a perforation to the right ear in a fight in the barracks in 1972 when someone grabbed him from the back and he fell forward and hit his nose on the steel rod on his bed.  He reported seeking treatment at that time.  The Veteran reported feeling air coming through his right ear whenever he blows his nose, although he denied any bleeding from the right ear.  The examiner noted that service treatment records included a 1972 x-ray of the nose showing transverse fracture with upward deviation, but did not note any treatment for the right ear drum.  As noted above, there was no evidence of old perforation.  

In contrast, the Veteran asserted in his January 2011 claim that he broke his nose when he fell in Germany in 1973 and that he broke his ear drum during in a fight in Virginia in 1972.  He asserted that his hearing loss and tinnitus were due to this perforated ear drum.  The Veteran also asserted in his January 2011 claim that his tinnitus and hearing loss began in May 1974, essentially at service discharge.

In several statements in support of his claims dated in May 2011, the Veteran asserted that he had current disabilities due to a perforated right ear drum, as well as hazardous noise exposure from firing weapons while flying as a crewmember with little or no ear protection, from extended periods in close proximity to helicopters during advanced training (AIT) for helicopter maintenance, and working on helicopters while assigned to the 351st Aviation Company in Germany.  The Veteran indicated that he believed his left ear hearing, the "undamaged" ear, was a little better, and that he has ringing in the ears approximately 80 percent of the time.  He also reported injuring his nose and right ear when he was beaten up by his roommates while assigned to the 501st Supply and Transport Battalion, and that he sought treatment for a broken nose and broken ear drum at that time.  The Veteran stated that his hearing in the right ear was never the same, it would leak air when he blew his nose and feel like there was a pressure difference from the left ear, his right ear drum was ruptured, and his ear still makes nose when he blows his noise.  The Veteran also asserted that the May 2011 VA examiner conducted hearing tests and visual examinations of his ears, but did not ask if he had any ringing in the ears.  He stated that the examiner told him he had damage and hearing loss in his right ear and borderline hearing loss in the left ear.  After these remarks, the Veteran asserted that "this condition" became noticeable while he was in Germany in late 1972 or early 1973 and that the symptoms had continued since that time, referencing ringing in the ears and pressure differences between the right and left ears.

Regarding the VA examinations, the May 2011 audiology examiner did conduct hearing tests, examine the Veteran's ears, and record the Veteran's statement regarding tinnitus, "I think the ringing started while in service."  This contradicts the Veteran's assertion that the examiner did not ask about ringing in the ears and, moreover, the Veteran's statement that he "think[s]" ringing began in service was very vague and unspecific.  Additionally, the pure tone thresholds and speech recognition scores were actually slightly worse in the left ear, not the right, in contrast to the Veteran's assertion.  The May 2011 VA examination regarding the nose and ear drums, which was authored by a different examiner but conducted on the same date, also included visual examination of the Veteran's ears, but there were no hearing tests, and no specific information regarding ringing in the ears.

During the February 2014 Board hearing, the Veteran asserted that his tinnitus had been present off and on since service, and that he had some hearing problems in service where he could not hear as well as before, which still happened today.  The Veteran testified that he noticed hearing "shifts" or difficulties such as a muffled sensation and ringing in the ears after working on running helicopters or firing weapons with a helmet but without ear plugs during service.  This testimony regarding noise exposure was similar to his other statements, but he also stated that they played stereos very loudly in service.  Notably, the Veteran did not reference having a ruptured right ear drum or any problems with ringing or hearing after such alleged injury in service, which was contrary to his previous statements.  

Service personnel records show that the Veteran was stationed at Fort Eustis, Virginia, from July 1971 through February 1972, when he was transferred to Germany until May 1974.  He was assigned to the 351st Aviation Company as of September 1972, and an October 1972 performance evaluation indicated that he was recently assigned to new duties as a legal clerk, which continued through at least January 1973.  Although his primary military occupational specialty (PMOSC) was helicopter repair or mechanic (67N20), his duty military occupational specialty (DMOSC) was legal clerk (71D210).  See DD Form 214, performance evaluations in October 1972 and January 1973.  The Veteran was assigned to the 501st Supply & Transport Battalion from March 1973 through his discharge in May 1974.  

Service treatment records show that the x-ray of the Veteran's nose showing a fracture and deviation was actually in August 1973, not 1972 as noted by the May 2011 VA examiner.  Related records in August and September 1973 noted reports of falling and hitting his nose on the bed.  This was during the Veteran's assignment to the 501st Battalion and seems consistent with his report of being in a fight at that time, although there was no reference to any ear problems or a ruptured ear drum.

There were also no complaints regarding ear problems in 1972, including while he was stationed in Virginia, or at any other time.  This contradicts the Veteran's assertions in his January 2011 VA claim.  Thereafter, the Veteran's January 1974 examination for separation from service noted nasal deviation from trauma, but clinically normal ear canals, as well as pure tone thresholds within normal limits bilaterally.  The Veteran denied any change in his condition in May or June 1974.

The Veteran indicated during the February 2014 hearing that his episodes of military noise exposure and subsequent hearing difficulties and ringing in the ears were only during training with weapons and through his duties as a helicopter repairmen, which ended after approximately one month in Germany in early 1972.  Although the Veteran's representative first suggested during the hearing that the Veteran had noise exposure throughout his three years of service for approximately two hours a day five days a week, the Veteran later indicated that he only had such exposure while working in aviation duties, or during training and his first month or so in Germany.  Indeed, the Veteran's duties as a legal clerk through May 1974, including as summarized in performance evaluations, are not consistent with hazardous noise exposure.  These facts go against his report of continuous or persistent hearing difficulties or ringing in the ears that began in service.  

The Veteran also testified in February 2014 to post-service noise exposure, indicating he had 26-27 jobs that included working a meat processing plant shortly after service, construction, and painting grain elevators.  He asserted, however, than any post-service noise exposure was not as loud as the exposure during service.  He had denied post-service noise exposure in the previous May 2011 VA examination.

As discussed above, the Veteran has made multiple inconsistent statements regarding the nature and timing of his alleged injury to the right ear drum in service and when his noticeable symptoms of hearing loss and tinnitus began.  His statements are also inconsistent with the available service records and objective testing, which are more probative because they were contemporaneous in time to service and when the Veteran contends that his symptoms and disability began.  Further, with regard to service treatment records, the Veteran had a motive to tell the truth to his medical providers in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  These are more than minor inconsistencies and cast doubt on the Veteran's credibility for these claims in particular.  

As noted above, the Veteran has also reported having hearing problems or ringing in the ears after rupturing his right ear drum in a fight, which he has identified as occurring at inconsistent times and places in 1972 or 1973.  He is not credible, however, with regard to having ruptured his ear drum because his statements are contradictory and are inconsistent with the available evidence both during service and in the recent VA examination.  It follows that he is also not credible with regard to having hearing difficulties or ringing in the ears that began after such an injury.  

The Veteran's demeanor and testimony during the February 2014 hearing was also inconsistent in several regards, and the undersigned Veterans Law Judge found his testimony to be generally not credible as a result.  Moreover, the Veteran has made several inconsistent statements regarding the general nature of his military service, which casts further doubt on his general credibility for his claims for VA benefits.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)).  

For example, the Veteran reported in a May 2011 statement that he went absent without leave (AWOL) for approximately one week after being dismissed from Special Candidate School (SCC), and that he then voluntarily returned and received an Article 15 that resulted in a loss of rank and pay grade.  Similarly, he testified during the February 2014 hearing that he went AWOL for approximately 10 days after being dismissed from the SCC.  Service personnel records reflect that he was assigned as a student to SCC in October 1971 and was transferred to Germany in February 1972.  He underwent several Article 15 proceedings, one of which was in January 1973 and resulted in reduction from E-4 to E-3 for violations including being absent for approximately 3.5 hours on December 22, 1972, as well as unrelated violations on December 29, 1972, and January 2, 1973.  The Veteran disputed the timing of his absence as being for only 1 hour on December 22, 1972, but there was no indication of any other AWOL period, and certainly no indication of being absent for 7-10 days.  Moreover, this Article 15 was nearly a year after the Veteran's SCC course, in contrast to the Veteran's report of the timing of going AWOL shortly after the SCC course.  Further, the Veteran's DD Form 214 reflects no time lost, and it would be expected that, if he had nearly a week or more of AWOL, such would be reflect on this form.  The Veteran's service records are much more probative than his inconsistent reports for the purposes of his appeal, as they were contemporaneous in time to the events and were not affected by any bias to try to substantiate a claim for VA benefits.  Again, these are more than just minor inconsistencies or reasonable doubt.

The Veteran has also reported a history of substance abuse, including heroin while in service, and various other drugs after service including episodes of cocaine and long-term use of marijuana (more recently with a prescription for medical marijuana) and alcohol abuse.  VA treatment records in July 2011 indicated, however, that he began using marijuana at age 13 and continued use since that time.  The Veteran has also made inconsistent statements as to when he used heroin, stating at various times that he began using heroin shortly after being terminated from the SCC course and prior to being transferred to Germany and that this was the last time he used heroin, or alternatively that he first used heroin while in Germany, and that he only used heroin for one night in Germany and that was the last time he used heroin, or alternatively that he used heroin for a longer but brief period of time while in Germany.  See, e.g., May 2011 Veteran statements; June and July 2011 VA treatment records; February 2014 hearing transcript (testifying both that he last used heroin prior to Germany and that he again used heroin for one night while in Germany but that was the last time).  These inconsistent statements cast doubt on the Veteran's memory or honesty.

With consideration of all of the above, the Veteran is not credible to the extent that he has reported having continuous symptoms of hearing loss or tinnitus since service, due to either hazardous noise exposure or perforated right ear drum.  

To be clear, the Veteran's lay statements are not being rejected due solely to a lack of corroborating medical records during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  "[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Id.  Rather, as discussed above, the Veteran has made numerous inconsistent statements regarding his injuries in service, timing of symptoms of perforated ear drum or hearing difficulties and tinnitus, and the general nature of his service.  Many of these statements are directly contrary to the more contemporaneous evidence in treatment records and the VA examiners' findings, which are more probative than the Veteran's statements for his appeal.  

There is also no competent evidence linking a current disability to service.  The Veteran and his representative have asserted that he currently has a hearing loss disability and tinnitus due to noise exposure or a perforated right ear drum in service.  They are not competent, however, to express such an opinion due to the complexity of the involved neurological system, especially in light of the Board's findings that the Veteran is not credible with regarding to having chronic or persistent symptoms that began in service and continued since that time.  Similarly, the Veteran is not competent to state whether any hearing changes that he may have noticed in service were permanent, as opposed to temporary, because hearing loss must be diagnosed based on objective testing.  See Jandreau, 492 F.3d at 1377.  

The May 2011 VA audiology examiner acknowledged that the Veteran's military duties as helicopter repairman had a high probability of hazardous noise exposure.  The Veteran denied any post-service occupational or recreational noise exposure during the VA examination, in contrast to his subsequent testimony in February 2014 where he reported several positions that involved at least some noise exposure.  Nevertheless, the May 2011 VA examiner noted that the Veteran's tinnitus was likely related to his hearing loss, and opined that any current hearing loss and tinnitus were less likely than not related to the military noise exposure.  The examiner reasoned that the Veteran had hearing within normal limits by testing at service entrance and discharge, and that this showed that there was no hearing damage in service.  The examiner also stated that there was no significant threshold shift between the entrance and exit examinations beyond normal variability.  

The examiner's opinions and reasoning were based on interpretation of the available evidence and application of medical training or expertise.  Although the Veteran has reported noticing hearing shifts or changes during service, this does not establish permanent, as opposed to temporary, damage or hearing loss.  Further, the VA examiner considered the Veteran's hazardous noise exposure in service together with objective hearing testing during service, which is more probative than the Veteran's subjective reports of noticeable hearing changes between entrance and exit.  Although the examiner did not mention the reports of ringing in the ears since service in the opinion section, to the extent that the Veteran claims to have had tinnitus since service, he is not credible for the reasons discussed above.  Therefore, the examiner's reasoning is consistent with the Board's credibility findings herein.  

Even if a hearing loss disability was not present at separation from service, the Veteran may still establish service connection if the evidence demonstrates that he has a current hearing loss disability, and that it was incurred or aggravated by service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Nevertheless, in addition to the lack of a current hearing loss disability, there is no indication besides the Veteran's lay reports, which are not competent or credible and have been rejected by the Board, that his current hearing impairment or tinnitus is related to service. 

In sum, the more probative evidence does not establish a current hearing loss disability or residuals of ruptured right ear drum.  Although the Veteran has tinnitus currently, the more probative evidence does not establish the presence of chronic tinnitus during service (as opposed to temporary manifestations after noise exposure), recurring tinnitus within one year after service, or continuously since that time.  Similarly, because there is no current hearing loss disability to warrant even a noncompensable rating, there was also not hearing loss to a compensable degree within one year after service to support service connection as a chronic disability.  The more probative evidence also does not establish a link between a current disability and service.  As such, the preponderance of the evidence is against service connection; the benefit-of-the-doubt doctrine does not apply, and the Veteran's claims must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for hearing loss or residuals of broken right ear drum is denied.

Service connection for tinnitus is denied.


REMAND

In a July 2011 VA treatment record, the Veteran reported prior outpatient psychiatric treatment for depression and substance abuse during the 1970s and 1980s, and inpatient treatment for substance abuse at an unspecified time.  As this was relatively close in time to his military service and alleged symptoms, they may help substantiate his claim.  Therefore, he will be given another opportunity to identify and provide the records or have VA to attempt to obtain them on his behalf.  

Otherwise, the currently available evidence includes multiple inconsistent statements by the Veteran regarding the timing of his mental health symptoms before and during service and the nature of the alleged events in service, including during the 2014 hearing and in other lay and medical evidence of record.  

As such, the Veteran should only be afforded a VA examination upon remand if additional evidence is received to corroborate his reports concerning military sexual assault or worsening mental health symptoms that started during service, such that there is an indication that a currently diagnosed psychiatric disability, PTSD or otherwise, may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide the necessary release for VA to obtain any outstanding mental health treatment records, to include outpatient records from the 1970s or 1980s and any inpatient records, or to provide the records himself.  After allowing time for a response, request copies of any identified records for which the Veteran provides a sufficient release.  All requests and responses, and all records received, must be associated with the claims file.  The Veteran should be notified and allowed an opportunity to provide the missing records if any identified records cannot be obtained.

2.  Thereafter, if and only if additional evidence is received upon remand to corroborate the Veteran's reports of military sexual assault during service, or mental health symptoms with onset or worsening during service, then schedule the Veteran for a VA examination to determine the nature and etiology of his current psychiatric disability, including but not limited to PTSD.  

If an examination is provided, the examiner should review the entire claims file, and address whether the Veteran has PTSD and/or any other current mental health disability.  The examiner should also address whether any current disability clearly and unmistakably preexisted service and was not aggravated beyond its natural progression by service, or alternatively, at least as likely as not had its onset during or as a result of service.  The examiner should consider the specialized requirements for PTSD and claims based on military sexual trauma, as appropriate.  Reasons must be provided for any opinions.

3.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


